DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/688,765, filed on 03/07/2022.
2.	Claim 1 is pending.
Oath or Declaration
3.	Applicant(s) oath or declaration filed on 09/11/2020 are approved by the office.
Drawings
4.	The drawings and specifications filed on 03/07/2022 are approved by the office.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation "a user" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether this second recitation of a user is the same user referred to in line 5 of the claim or is a second user/another user. For purpose of examination, the second recitation of “a user” in line 14 of the claim will be read as a second user or another user. Examiner suggests amending the claim to recite “a second user” or “another user”. Proper correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed et al., (USPUB# 2016/0260064 A1) hereinafter Syed.

8.	Regarding Claim 1, Syed disclosed a system for use with a network including a plurality of users (see abstract showing system with a plurality of users): 
a processor (see [0112] showing processor); 
a memory comprising instructions stored thereon which when executing by the processor cause the processor to perform operations (see [0112] showing career server including memory and processor) including: 
creating a profile configured to access a set of participant attributes for a user in the plurality of users (see [0025-0028] shows system creating user profile that accesses attributes of the user.); 
determining a specified number of classifications and displaying the specified number of classifications using a virtual representation (see Fig.6, Fig.7 and [0126-0127] displaying user profile with image and specified profile attributes that match a job opening); 
determining and dynamically presenting the virtual representation as an array of metadata related information, along with a set of attributes associated with each classification from the specified number of classifications (see Fig.6, Fig.7 and [0126-0127] displaying user profile with image and specified profile attributes that match a job opening); 
virtually organizing information by ordering a limited set of classifications from the specified number of classification associated with the user (see Fig.6 and [0126] shows “The interface may comprise one or more applicants 620 who best match with the job opening. Applicant names, the quality of the match (determined by matching the user's profile with the job or the skills required for the job) and other profile information may be displayed. For instance, the most recent job title, age, an educational background may be displayed with a respective user. The interface may further comprise one or more relevant courses completed by each respective user. The relevant courses may be required skills or courses that teach the required skills of the job opening”), and 
identifying as an exemplar of the limited set of classifications a user with the same limited set of classifications (see Fig.6 and [0126] user or multiple users identified as matching the job opening requirements).

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Techniques relate to managing digital credentials. An operation evaluation system monitors, using sensors configured to detect physical attributes of a user in a physical environment, physical attributes of the user while the user performs a user action in a testing environment. Data corresponding to the physical attributes of the user is transmitted to one or more digital credential generators. A digital credential template associated with at least one of the physical attributes of the user is determined. For the digital credential template, a criteria associated with the digital credential template is retrieved and compared to the physical attributes. Based on the comparison, whether or not the user is eligible to receive a digital credential is determined based on the digital credential template, and, in response to determining that the user is eligible to receive a digital credential based on the digital credential template, a digital credential is generated. (Mercury et al. ‘701)
Systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real life simulator or generating a virtual world based on real environment: host, at a server, a virtual world geography or environment that correspondences the real world geography or environment as a result, as the user continuously moves about or navigates in a range of coordinates in the real world, the user also continuously moves about in a range of coordinates in the real world map or virtual world; generate and access, by the server, a first avatar or representation, that is associated with a first user or entity in the virtual world; monitor, track and store, by the server, plurality types of data associated with user's real life or real life activities, actions, transactions, participated or participating events, current or past locations, checked-in places, participations, expressions, reactions, relations, connections, status, behaviours, sharing, communications, collaborations, interactions with various types of entities in the real world; receive, by the server, first data associated with a mobile device of the first user related to the first activity from the first geo-location co-ordinates or place; determine, by the server, one or more real world activities of the first user based on the first data; generate, record, simulate and update, by the server, virtual world based on said stored data, wherein updating a first avatar, that is associated with the first user or entity, in the virtual world; causing, by the server, a first avatar associated with the first user or entity, to engage in one or more virtual activities in the virtual world, that are at least one of the same as or sufficiently similar to or substantially similar to the determined one or more real world activities, by generating, recording, simulating, updating and displaying, by a simulation engine, simulation or a graphic user interface that presents a user a simulation of said real-life activities; and display in the virtual world, by the server, said real world activity or interacted entity or location or place or GPS co-ordinates related or associated or one or more types of user generated or provided or shared or identified contextual one or more types of contents, media, data and metadata from one or more sources including server, providers, contacts of user and users of network and external sources, databases, servers, networks, devices, websites and applications, wherein virtual world geography correspondences the real world geography. In an embodiment receiving from a user, a privacy settings, instructing to limit viewing of or sharing of said generated simulation of user's real world life or user's real world life activities to selected one or more contacts, followers, all or one or more criteria or filters specific users of network or make it as private. (Rathod ‘144)
Automatic polymerization of various embodiments of the present invention generally relates to online user profile. Specifically, the invention claims a profile of technology for online user the same different communication network mark and also to create for the user. the uniform profile across different network claims aggregation of user profile attributes available. In one embodiment, the technique is implemented as a computer implemented method, the method comprising: (1) feature space analysis, identifies an associated user characteristic to allow a candidate selection for monitoring teemed of a given target network, (2); identifying one or more candidate user from each target network profile for the candidate user profile likely belonging to the target user or the inquired user, and (3) monitoring of user identifier, for identifying the target user from each of the target network is likely to match the user profile. and then can be taken from all of the matching user profile data to construct a unified user profile and effectively make marketing personnel can better understand the user and perform further knowing the target locking. (Agarwal et al.  ‘856)
A system and method verify and validate user identity for enrollment in a secure personal dataset accessing system, wherein a personal dataset includes identifiable attributes of a user. Authenticity of an asserted user identity includes electronically verified identifiable attributes to form the personal dataset. A generated digital security element results in the user electronically receiving a password and unique electronic address assigned to the user. The digital security element is then transmitted to the user and enables electronic access to the personal dataset, the personal dataset having been authenticated through the verification and validation. (Kragh  ‘419)
The essential and significant components of one's job performance, such as facts, principles, and concepts are considered as job knowledge. This paper provides a framework for forging links between the knowledge, skills, and abilities taught in vocational education and training (VET) and competence prerequisites of jobs. Specifically, the study is aimed at creating an ontology for the semantic representation of that which is taught in the VET, that which is required on the job, and how the two are related. In particular, the creation of a job knowledge (Job-Know) ontology, which represents task and knowledge domains, and the relation between these two domains is discussed. Deploying the Job-Know ontology facilitates bridging job and knowledge elements collected from various sources (such as job descriptions), the identification of knowledge shortages and the determination of mismatches between the task and the knowledge domains that, in a broader perspective, facilitate the bridging requirements of labor market and education systems. (Khobreh et al.  "An Ontology-Based Approach for the Semantic Representation of Job Knowledge")

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443